UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6447



RASTAMAN MTUME OBALAJI MFUME I, a/k/a Herbert
Lee Bailey,

                                              Plaintiff - Appellant,

          versus

PARKER EVATT; WILLIAM R. DAVIS;      JAMES    R.
ARCHIE; MILAN O. BRADOVICH,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Henry M. Herlong, Jr., District
Judge. (CA-94-3177-0-20BD)

Submitted:   October 17, 1996             Decided:   October 24, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Rastaman Mtume Obalaji Mfume I, Appellant Pro Se. William Paul
Griggs, GRIGGS, SPRUILL & HARRIS, Cheraw, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Mfume I v. Evatt, No. CA-94-3177-0-20BD (D.S.C. Feb. 20,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2